                            K A S O W I T Z Document
                    Case 1:19-cv-11137-AJN  B E N S O15
                                                      N T
                                                        Filed
                                                          O R04/24/20
                                                              RES LL  Page
                                                                       P 1 of 1



                                                1633 BROADWAY                                   ATLANTA
                                                                                               HOUSTON
                   4/24/20
                                           NEW YORK, NEW YORK 10019                          LOS ANGELES
        BRIAN S. CHOI
                                                                                                 MIAMI
DIRECT DIAL: (212) 506-3308                      (212) 506-1700
    BCHOI@KASOWITZ.COM
                                                                                                NEWARK
                                               FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                            SILICON VALLEY
                                                                                            WASHINGTON DC




                                                                      April 22, 2020



         By ECF                                   The Initial Pretrial Conference in this matter
                                                  is hereby ADJOURNED to June 26, 2020 at
         Hon. Alison J. Nathan                    3:45 P.M.
         U.S. District Court
         40 Foley Square
         New York, New York 10007

                  Re:     Pappas v. XP Investments US, LLC, et ano., No. 19cv11137

         Dear Judge Nathan:

                We represent Defendant XP Investments US, LLC (“XP US”) in the above-captioned
         matter. Together with Plaintiff’s counsel, we write to request an adjournment of the initial
         conference scheduled for May 1, 2020. This is the first request for adjournment by either party.

                Plaintiff is currently in the process of effecting service on XP Controle Participacoes S.A.
         (“XP Brazil”), an entity located in Brazil. The parties do not anticipate that XP Brazil will be
         served or will appear in this action before May 1, and believe that an adjournment of the May 1
         conference would provide additional time for Plaintiff to effect service and for all parties to
         confer on a uniform case management plan in accordance with the directives set forth in this
         Court’s notice of pretrial conference.

                 Pursuant to Your Honor’s individual rules of practice, the parties are available to re-
         schedule the conference to June 12, 19, or 26 at a time that is most convenient for the Court. We
         thank the Court for its consideration.

                                                                      Respectfully,

                                                                      /s/ Brian S. Choi

                                                                      Brian S. Choi



         cc:      ECF Counsel of Record
                                      4/24/20
